Citation Nr: 0012012	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increase in a 20 percent rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
September 1960, and from June 1971 to October 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1996 RO rating decision which denied an increase 
in a 20 percent rating for a left knee disability.  In March 
1999, the Board remanded the case for further development, 
and the case was subsequently returned to the Board.  


FINDINGS OF FACT

The veteran's service-connected left knee disability includes 
chronic anterior cruciate ligament deficiency, postoperative 
residuals of a medial meniscectomy, and arthritis.  The left 
knee disability is manifested by moderate instability and 
slight limitation of motion (at last examination, extension 
was full at 0 degrees, and flexion was slightly limited to 
120 degrees with pain beginning at 100 degrees).  


CONCLUSION OF LAW

The left knee disability meets the criteria for a 20 percent 
rating based on instability, plus a separate 10 percent 
rating based on arthritis with limitation of motion.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1956 to 
September 1960, and from June 1971 to October 1973.

Service medical records indicate that in May 1972 the veteran 
injured his left knee while playing softball.  He was 
subsequently found to have left knee instability associated 
with anterior cruciate ligament (ACL) and medial meniscus 
damage.  He was medically discharged from service in October 
1973 based on the left knee disability which the service 
department considered to be 20 percent disabling.

In December 1973, the RO granted service connection and a 20 
percent rating for the left knee disability.  That rating has 
continued to the present date.

Medical records show the veteran reinjured his left knee in 
July 1987, and in August 1987 he underwent arthroscopic 
surgery involving a medial meniscectomy and femoral condylar 
debridement.  The postoperative diagnosis was chronic ACL 
insufficiency, torn medial meniscus, and degenerative lesion 
on the weight-bearing surface of the lateral femoral condyle.

A VA outpatient record from July 1993 shows left knee range 
of motion was 0 to 120 degrees; there was a positive 
Lachman's sign; and X-rays showed degenerative joint disease 
(arthritis) of the knee.  Left knee arthritis was shown again 
in July 1994.

Private medical records note that in May 1995 the veteran had 
a left knee contusion and other injuries.  When seen in June 
1995, there was left knee joint line tenderness with a click, 
and no instability was noted.  In September 1995, there was a 
clinical assessment of an ACL insufficient left knee with 
possible retearing of the meniscus.  A September 1995 MRI 
study led to an impression of tears of the ACL and medial 
meniscus of the left knee; but such abnormalities were not 
found on a December 1995 MRI.  

In May 1996, the veteran filed his current claim for an 
increased rating for a left knee disability.

A May 1996 VA examination noted left knee arthritis by X-
rays.  Reported clinical findings were apparently mostly 
related to the right knee.  The diagnosis was degenerative 
joint disease of the left knee with minimal effusion and 
weakness.  Subsequent VA outpatient records from 1996 refer 
to bilateral knee problems with arthritis and limitation of 
flexion.

At an RO hearing in October 1996, the veteran described 
impairment from his left knee disability.  He noted he had 
been found to have arthritis of the left knee, and he 
reported limitation of motion and instability of the joint.

A December 1996 VA examination primarily referred to the 
right knee, although it was noted that left knee X-rays were 
unchanged from the last study.  A VA outpatient record from 
that month shows complaints concerning both knees.

The claims folder contains naval reserve medical records from 
recent years, dated into 1999 and including periodic 
examinations.  These contain no detailed objective findings 
of the left knee, although the veteran repeatedly reported 
the left knee condition and indicated he took Motrin for 
associated symptoms.

At a VA compensation examination in June 1999, the veteran 
complained of left knee symptoms such as pain, weakness, 
stiffness, locking, and instability.  He said his symptoms 
would flare-up with the weather and that he wore a brace on 
the knee about three times a week.  The examiner noted that 
recent X-rays showed degenerative changes of the left knee.  
On objective examination, left knee extension was to 0 
degrees, and flexion could be performed to 120 degrees 
(although the veteran experienced pain beginning at 100 
degrees).  There was a negative Lachman's sign and a positive 
McMurray's sign.  Left knee extensor strength was full (5/5), 
and flexors were slightly weak (4/5) secondary to pain.  Gait 
was of a non-painful pattern.  The veteran could fully squat 
but had some pain at the end range of flexion of the squat.  
The examiner commented that there was no objective evidence 
that the knee had excessive fatigability or incoordination, 
although there was some strength loss of flexors secondary to 
pain.  There was no effusion.  Some pain on palpation was 
noted.  In reporting the diagnosis, the examiner reviewed the 
history of the left knee condition.  It was noted there was 
some chronic pain and some weakness and instability per the 
veteran's report, although there was no objective evidence of 
instability on examination.

Analysis

The veteran's claim for a rating higher than 20 percent for 
his service-connected left knee disorder is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has assigned a 20 percent rating for the veteran's 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides that recurrent subluxation or lateral 
instability of the knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  The 
latest VA examination in 1999 did not confirm any significant 
left knee instability, although some weakness of flexors was 
noted and the veteran related he had episodes of instability 
and had to wear a brace at times.  Some of the other medical 
records from recent years show that at times there has been a 
positive Lachman's sign or other evidence of left knee 
instability, although at other times no instability has been 
found.  Giving the veteran the benefit-of-the-doubt 
(38 U.S.C.A. § 5107(b)), the Board finds that overall he 
continues to have moderate left knee instability, and such 
supports a 20 percent rating under Code 5257.  There is no 
persuasive evidence of severe left knee instability, as 
required for a higher rating under this code.

The medical evidence indicates arthritis of the left knee 
which has been confirmed by X-ray studies.  Traumatic 
arthritis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate limitation-of-motion 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

Medical records in recent years show that the veteran has 
full left knee extension and slight limitation of flexion.  
At the 1999 examination, extension was full at 0 degrees, and 
flexion could be performed to 120 degrees although the 
veteran had pain beginning at 100 degrees.  If the veteran's 
left knee disorder were strictly rated under either Code 5260 
or 5261, it would be assigned a noncompensable rating.  
However, the presence of arthritis with at least some 
limitation of flexion supports a 10 percent rating under 
Codes 5003 and 5010.  There is no objective evidence that 
pain on use of the joint or during flare-ups results in 
limitation of motion to a degree which would support a higher 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recent precedent opinions from the VA General Counsel hold 
that arthritis with limitation of motion of a knee and 
instability of a knee may be rated separately under Codes 
5003/5010 and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.   As 
noted above, the Board finds that a 20 percent rating for 
left knee instability is warranted under Code 5257, and the 
left knee arthritis with slight limitation of motion is to be 
separately rated 10 percent under Codes 5003/5010.  To this 
extent, the veteran's claim for an increased rating for a 
left knee disability is granted.


ORDER

The veteran's left knee disability is to be rated 20 percent 
for instability, plus a separate 10 percent rating for 
arthritis with limitation of motion.  To this extent, an 
increased rating for the left knee disability is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

